NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CAMELBAK PRODUCTS, LLC
(sUcCEsS0R-IN-IN'rEREsT To CAMELBAK PROr)UcTs,
INc.),
Plaintiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2010-1420
Appeal from the United States Court of Internationa1
Trade in case n0. 05-CV-O249, Judge De1issa A. RidgWay.
ON MOTION
ORDER
The United States moves for an extension of time to
file its response brief,
Upon consideration thereof,
IT ls 0RDEREn THAT:
The motion is granted The United States shall file
its brief by December 27, 2010. ~

CAMELBAK PRODUCTS V. US
FoR THE CoUR'1‘
959 9 3 ?m9 /S/ Jan H0rba1y
Date
cci Mthur Purce1l, Esq.
S
Jason M. Kenner, Esq.
J an H0rba1y
C1erk
FlLED
U.S. COUR`l` 0F APPEALS FOR
THE FEDERAL ClRCUlT
DEC 01 2019
.lAN HORBALY
CLERK
»~.